DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been considered below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0031564 to Yates (“Yates”).
Regarding independent claim 1, Yates (particularly, the embodiments shown in FIGS. 4-6, see also FIG. 10) discloses a pod (50) for an aircraft (10), comprising: a housing (housing of 50, including 105/106, FIGS. 4-6, 10); a unit (including 102/103, FIG. 10) comprising a propulsion system (¶¶ [0054]-[0055] describing the propulsion system that drives the unit forward and backward along rails 105/106), the unit comprising at least one attachment point (107 and/or 108/109) for fixing the unit within the housing (¶¶ [0071], [0054]-[0055], [0057], FIG. 10), wherein the position of the unit relative to the housing is selected from a plurality of positions based on the centre of gravity of the aircraft such that deflection of control surfaces required for the aircraft to maintain a constant angle of attack is minimized (¶¶ [0051], [0057]-[0058], [0071]) .
Regarding independent claim 13, Yates  (particularly, the embodiments shown in FIGS. 4-6, see also FIG. 10) discloses a method of balancing an aircraft such that deflection of control surfaces required for the aircraft to maintain a constant angle of attack is minimized (¶¶ [0051], [0057]-[0058], [0071]), the aircraft comprising at least one pod according to claim 1 (see analysis of claim 1 above), the method comprising: calculating a first centre of gravity of the aircraft in a predetermined configuration (¶¶ [0051], [0057]-[0058], [0071]); calculating a second centre of gravity of the aircraft in a present configuration (¶¶ [0051], [0057]-[0058], [0071]); if the difference between the first centre of gravity and the second centre of gravity is greater than a threshold, selecting a position of the unit relative to the housing to move the second centre of gravity closer to the first centre of gravity (¶¶ [0051], [0057]-[0058], [0071]); and fixing the unit within the housing, such that the unit is disposed at the selected position relative to the housing (¶¶ [0051], [0057]-[0058], [0071]).
Regarding claim 2, Yates discloses wherein the unit is slidable within the housing in order to be moved to the selected position (¶¶ [0054]-[0055], [0057], [0071]; FIG. 10).
Regarding claims 3 and 16, Yates discloses wherein the position of the unit is selectable from one of a plurality of positions along a longitudinal axis of the housing (¶¶ [0054]-[0055], [0057], [0071]; FIGS. 4-6, 10).
Regarding claims 4, 17, and 18, Yates discloses a processor configured to: calculate the centre of gravity of the aircraft while the aircraft is in flight; select a position of the unit relative to the housing based on the calculated centre of gravity; and actuate a control mechanism to move the unit to the selected position (¶¶ [0051], [0054]-[0055], [0057]-[0058], [0071]).
Regarding claims 5, 14, 19, 20, Yates discloses wherein a spacer (round gear described at ¶ [0057] and/or 103/104) of a predetermined thickness is disposed between the attachment point and the housing, and wherein the thickness of the spacer is selected such that the unit is attachable to the housing such that the unit is disposed at the selected position relative to the housing (¶¶ [0054]-[0055], [0057], FIG. 10).
Regarding claims 6 and 15, Yates discloses wherein the unit comprises: a control system (107) for controlling aircraft systems (¶ [0058]); a motor, motor controller and a propeller extending from the unit for providing thrust to the aircraft (¶ [0069], FIGS. 4-6); a power storage system for storing power to power the aircraft (¶ [0054]); and a frame (outer frame of 101/102) for holding the control system, propulsion system and power storage system (FIG. 10).
Regarding claim 7, Yates discloses wherein the power storage system comprises a plurality of batteries arranged in layers (¶ [0054], FIG. 10).
Regarding claim 8, Yates discloses wherein the unit is replaceable (¶ [0077]).
Regarding claim 9, Yates discloses wherein a longitudinal axis of the pod (50) is substantially parallel with a longitudinal axis of the aircraft (10, FIGS. 4-6).
Regarding claim 10, Yates discloses wherein the at least one pod is coupled to or integrated with a wing of the aircraft (FIGS. 5-6).
Regarding claim 11, Yates discloses an interchangeable payload attached to the nose or tail end of the aircraft  (¶¶ [0076]-[0077], describing interchangeable batteries, and/or ¶¶ [0102]-[0110], FIGS. 4-6).
Regarding claim 12, Yates discloses wherein the aircraft (10) is an unmanned solar powered aircraft (¶¶ [0045], [0048]).
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claims 1-20.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARISA V CONLON/            Examiner, Art Unit 3643                                                                                                                                                                                            /Nicholas McFall/            Primary Examiner, Art Unit 3644